 


110 HR 1459 IH: To improve Medicare beneficiary access by extending the 60 percent compliance threshold used to determine whether a hospital or unit of a hospital is an inpatient rehabilitation facility.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1459 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Tanner (for himself, Mrs. Lowey, Mr. Hulshof, Mr. LoBiondo, Mrs. Capps, Mrs. Maloney of New York, Mr. Engel, Mr. McNulty, Mr. Cummings, Mr. Altmire, Mr. Fossella, Mr. Ehlers, Ms. McCollum of Minnesota, Mr. McHugh, Mr. Hinchey, Mr. Ackerman, Ms. Woolsey, Mr. English of Pennsylvania, Ms. Hirono, Mr. Higgins, Mr. Lincoln Davis of Tennessee, Mr. Murtha, Mr. Platts, Mr. Saxton, Mr. Jefferson, Ms. Schwartz, Mr. Hall of Texas, Mr. Neal of Massachusetts, Mr. Gerlach, Mr. Gene Green of Texas, Mr. Gordon of Tennessee, Mr. Holden, Ms. Berkley, Mr. Ortiz, Mr. Israel, Mr. Wamp, Mr. Ferguson, Mr. Peterson of Pennsylvania, Mr. Smith of New Jersey, Mr. Berry, Mr. Moore of Kansas, Mr. Sessions, Mr. Udall of Colorado, Mr. Holt, Mr. Walsh of New York, Mr. Reynolds, Mr. McGovern, Mr. Porter, Mr. LaHood, Mr. Payne, Mr. Goode, Mr. Bishop of New York, Mr. Shuster, Ms. Slaughter, Mr. Davis of Alabama, Mr. Gohmert, Mr. Dent, Mr. Roskam, Mr. Frank of Massachusetts, Mr. Meehan, Mr. Capuano, Mr. Rogers of Alabama, Mr. Lewis of Kentucky, Mr. Thompson of California, Mr. Cramer, Mr. Abercrombie, Mr. Tim Murphy of Pennsylvania, Mr. Hodes, Mr. Cohen, Mr. Rahall, Mr. Alexander, Mr. Garrett of New Jersey, Mr. Brady of Pennsylvania, Mr. Boyd of Florida, Mr. Reyes, Mr. King of New York, Mr. Pascrell, Ms. Granger, Mr. Everett, Mr. Aderholt, Mrs. Blackburn, Mr. Bachus, Mr. Clay, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To improve Medicare beneficiary access by extending the 60 percent compliance threshold used to determine whether a hospital or unit of a hospital is an inpatient rehabilitation facility. 
 
 
1.Extended phase-in of the inpatient rehabilitation facility classification criteria 
(a)In generalSection 5005 of the Deficit Reduction Act of 2005 is amended— 
(1)in subsection (a), by striking apply the applicable percent specified in subsection (b) and inserting require a compliance rate that is no greater than the 60 percent compliance rate that became effective for cost reporting periods beginning on or after July 1, 2006; and 
(2)by amending subsection (b) to read as follows: 
 
(b)Continued use of comorbiditiesFor cost reporting periods beginning on or after July 1, 2008, the Secretary shall include patients with comorbidities as described in section 412.23(b)(2)(i) of title 42, Code of Federal Regulations (as in effect as of January 1, 2007), in the inpatient population that counts towards the percent specified in subsection (a).. 
(b)Medical necessity criteria for beneficiaries served in rehabilitation hospitals and unitsThe Centers for Medicare & Medicaid Services and Medicare fiscal intermediaries, Medicare administrative contractors, recovery audit contractors, and other government agents shall use and apply the criteria established in HCFA Ruling 85–2, as issued on July 31, 1985 (50 Fed. Reg. 31040), as the sole standard for determining the medical necessity of services provided by inpatient rehabilitation hospitals and units to Medicare beneficiaries under title XVIII of the Social Security Act. 
2.Recommendations for classifying inpatient rehabilitation hospitals and units 
(a)Report to congressNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services, in consultation with physicians, administrators of inpatient rehabilitation and acute care hospitals, Medicare beneficiaries, and trade organizations representing inpatient rehabilitation hospitals and units, shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes— 
(1)an examination of the impact of the 75 percent rule on the Medicare program and the specific impact of the rule on Medicare beneficiaries; and 
(2)alternatives to the 75 percent rule policy for determining exclusion criteria for inpatient rehabilitation hospital and unit designation under the Medicare program, including determining clinical appropriateness of inpatient rehabilitation hospital and unit admissions, and including alternative criteria based solely on a measure of a patient’s functional status which is independent of diagnosis.For the purposes of this section, the term 75 percent rule means the requirement of section 412.23(b)(2) of title 42, Code of Federal Regulations, that 75 percent of the patients of a rehabilitation hospital or converted rehabilitation unit are in 1 or more of 13 listed treatment categories. 
(b)ConsiderationsIn developing the report described in subsection (a), the Secretary shall include the following: 
(1)The effect of the 75 percent rule on access to inpatient hospital rehabilitation care by Medicare beneficiaries and the effectiveness of care available to such beneficiaries in other health care settings. 
(2)A comparative analysis of the overall Medicare system costs, including Medicare expenditures to acute care hospitals, home health agencies, skilled nursing facilities, and long-term care hospitals, resulting from implementation of the 75 percent rule. 
(3)A analysis that compares the quality, cost, and patient outcomes of inpatient rehabilitation services among different post-acute care settings, including whether the Medicare program and Medicare beneficiaries may incur higher costs of care for the entire episode of illness because of factors such as— 
(A)readmissions to acute care hospitals that could have been avoided absent the 75 percent rule; or 
(B)extended lengths of stay in post-acute settings other than a rehabilitation hospital or unit because beneficiaries were denied access to care in such a hospital or unit due to the 75 percent rule. 
3.Technical correction for inpatient rehabilitation hospitals and units nomenclature 
(a)In generalSection 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)) is amended— 
(1)in paragraph (1)(A), by striking (in this subsection referred to as a rehabilitation facility), other than a facility and inserting other than a hospital or unit; 
(2)by striking rehabilitation facility and facility and inserting inpatient rehabilitation hospital or a rehabilitation unit and hospital or unit, respectively, each place it appears;  
(3)by striking rehabilitation facilities and inserting inpatient rehabilitation hospitals or rehabilitation units each place it appears; and 
(4)in paragraph (6), by striking rehabilitation facilities’ costs and inserting costs of inpatient rehabilitation hospitals or rehabilitation units. 
(b)Use of the term IRH/UThe Secretary of Health and Human Services shall, under regulation and Medicare program guidance, use the term inpatient rehabilitation hospital/unit or IRH/U to refer to entities receiving payment for inpatient rehabilitation services under section 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)). 
4.Effective dateSections 1 and 3 of this Act shall take effect on July 1, 2007, and section 2 shall take effect on the date of the enactment of this Act. 
 
